DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on November 15, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10481670 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please Amend Title: SENSOR ARRAY AND METHOD OF CONTROLLING SENSING DEVICES GENERATING DETECTION RESULTS AT DIFFERENT FREQUENCIES AND RELATED ELECTRONIC DEVICE

Response to Arguments
Applicant’s arguments, see arguments, filed November 15, 2020, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach an electronic device as claimed, comprising: more specifically in combination with a sensing system having a first sensing device, for selectively detecting an object to generate a first detection result at a first frequency, wherein the first detection result indicates a state of motion of the object; a second sensing device for selectively detecting the object to generate a second detection result at a second frequency that is different from the first frequency, wherein the second detection result indicates whether the object is in a specific space; a light emitting device, for illuminating the object to make the first sensing device able to detect the state of motion of the object; and a control unit, coupled to the first sensing device and the second sensing device, for controlling operating states of the first sensing device and the second sensing device according to the first and the second detection results.
Claims 2-9 are allowed because of their dependency on claim 1.
In regards to claim 10, the prior art record individually or in combination fails to teach a sensor array as claimed, comprising: more specifically in combination with a plurality of first sensing units, for selectively detecting an object to generate a first detection result at a first frequency, wherein the first detection result indicates a state of motion of the object; and at least one second sensing unit, for selectively detecting the object to generate a second detection result at a second frequency that is different from the first frequency, wherein the second detection result indicates whether the object is in a specific space; wherein operating states of the plurality of first sensing units and the at least one second sensing unit are determined according to the first and the second detection results; and the plurality of first sensing units and the at least one second sensing unit are disposed on a same plane and in a same chip.
Claims 11-15 are allowed because of their dependency on claim 10.
In regards to claim 16, the prior art of record individually or in combination fails to teach a method of controlling sensing devices as claimed, comprising: more specifically in combination with utilizing a first sensing device to selectively detect an object to generate a first detection result at a first frequency, wherein the first detection result indicates a state of motion of the object; utilizing a second sensing device to selectively detect the object to generate a second detection result at a second frequency that is different from the first frequency, wherein the second detection result indicates whether the object is in a specific space; and controlling operating states of the first sensing device and the second sensing device according to the first and the second detection results; wherein the first sensing device and the second sensing device are disposed on a same plane and in a same chip.
Claims 17-20 are allowed because of their dependency on claim 16.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoshino et al. (US 20020030668) teaches a sensor for detecting presence and motion of an object using two different frequencies (paragraphs 102-109), but does not specifically teach a first and second sensor one sensor sensing an object in a specific space and another sensor sensing movement of the object and the specific details of claims 1, 10 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.D.B/Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878